UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2052


THANH TAN NGUYEN,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General, USPS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cv-00800-AW)


Submitted:   December 17, 2013             Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thanh Tan Nguyen, Appellant Pro Se. Allen F. Loucks, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thanh Tan Nguyen appeals the district court’s order

dismissing    his   employment       discrimination   action    for    lack    of

jurisdiction under Fed. R. Civ. P. 12(b)(1).                 We have reviewed

the record and find no reversible error.              Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.               Nguyen v. Donahoe,

No. 8:13-cv-00800-AW (D. Md. July 12, 2013).                 We dispense with

oral   argument     because    the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before    this   court    and

argument would not aid the decisional process.


                                                                      DISMISSED




                                        2